Citation Nr: 1119583	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee strain.

2.  Entitlement to an increased rating for residuals of a left knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from January 1979 to May 1999.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied ratings in excess of 10 percent for residuals of bilateral knee strains and denied a compensable rating for partial amputation of the left middle finger.  

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in May 2009.  At the hearing, he withdrew his claims for whether new and material evidence has been received to reopen a claim for service connection for flat feet, entitlement to a compensable rating for partial amputation of the left middle finger, and entitlement to an initial rating in excess of 20 percent for lumbar strain with degenerative joint disease.  Hence, these issues are no longer in appellate status and will not be addressed in this decision.

The Veteran was scheduled for a personal hearing before a Veterans Law Judge in Washington, D.C., in March 2011.  However, he failed to report.  

In an April 2010 rating decision, the RO denied service connection for chronic obstructive sleep apnea.  The Veteran has not filed a notice of disagreement with the determination and the issue is not in appellate status.  It will not be addressed herein.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by slight limitation of motion with complaints of pain on use; the ligaments are stable.  

2.  The Veteran's left knee disability is manifested by slight limitation of motion with complaints of pain on use; the ligaments are stable.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).  

2.  The criteria for a rating in excess of 10 percent for residuals of a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a September 2008 letter, prior to the rating decision on appeal, the Veteran was advised of what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was advised of how disability ratings and effective dates are assigned.  

The Board observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case, was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further discussed in this decision.  

Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative have pointed out any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA treatment records, the relevant VA examination reports dated in October 2008 and June 2009, various lay statements, and the Veteran's own statements and personal hearing testimony.  Although it does not appear that the Veteran's complete claims file was reviewed by the examiners, the Board finds that both VA examination reports are adequate, as they were predicated on a complete clinical history of the Veteran, a review of his VA medical records, and the Veteran's statements.  Moreover, the examinations contained clinical findings sufficient for rating purposes as required by the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board also finds that VA's duty to assist has also been met in this case.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations require that a disability be viewed in relation to its recorded history.  38 C.F.R. §§ 4.1, 4.2 (2010).  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, where, the claimant has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial award of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court has extended this practice to claims that do not involve disagreement with the initial rating but, instead, an already established rating as in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Initially, the Board observes that it is neither contended nor shown that the Veteran's service-connected knee disabilities, which have been diagnosed as bilateral retropatellar pain syndrome, involve ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), or impairment of the tibia and fibula (Diagnostic Code 5262).  Hence, higher ratings under those diagnostic codes may not be assigned.  

Moreover, both knees have been consistently described as stable.  For example, upon VA examination in October 2008, it was noted that tests for instability - anterior drawer test, McMurray's test - and tests for lateral instability, were negative.  Upon VA examination in June 2009, it was reported that there was no instability in either knee.  Hence, the Board finds that the evidence does not support the assignment of a separate compensable rating pursuant to Diagnostic Code 5257 for either knee.  While the Veteran is competent to report symptoms, he is not competent to diagnose himself with recurrent subluxation or instability, which is required for a separate or higher rating under Diagnostic Code 5257.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  (Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence).  

The Board finds that the preponderance of the evidence is against an increased evaluation for residuals of a knee strain, diagnosed as retropatellar pain syndrome, for either knee.  In this respect, upon VA examinations in October 2008 and June 2009, clinical evaluation did not show that the Veteran's knees demonstrated a compensable limitation of motion under Diagnostic Code 5260 or 5261.  In October 2008, active range of motion was from 0 degrees to 120 degrees, bilaterally; and passive range of motion was from 0 degrees to 125 degrees, bilaterally.  It was noted that the movements of the knees were performed slowly and with guarding due to pain.  There was no swelling or deformity although there was tenderness to palpation, bilaterally.  In June 2009, active range of motion was from 0 degrees to 135 degrees, bilaterally, without pain.  In October 2008, the examiner noted that it was not possible to comment on the DeLuca criteria without resulting in mere speculation.  In June 2009, the examiner noted that there were flare-ups, but no weakness, incoordination, locking, decreased speed of joint motion, effusion, inflammation, or deformity.  Based on the Veteran's complaints of pain and the demonstrated clinical pain on use, as well as the lay statements provided by the Veteran regarding his functional impairments, he has been awarded a compensable rating for each knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2010).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current bilateral knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time during which his claim has been pending.  

X-rays of the Veteran's knees have been consistently reported to be normal.  Additionally, upon VA examination in June 2009, the examiner noted that there were no constitutional symptoms of arthritis and no incapacitating episodes.  Hence, the Board finds that a 20 percent rating under Diagnostic Code 5003 is also not warranted for either knee.  

In reaching its decision, the Board has considered the Veteran's statements as well as the statements from his spouse, co-workers and supervisors regarding his pain level and functional impairment, and the medical evidence in his file.  The Board finds that the Veteran is competent (as are the other people who submitted statements on his behalf) to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's bilateral knee disabilities is more probative for the purposes of assigning a current rating for the disabilities at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  In this regard, the Board observes that the VA examination reports were specifically tailored to address the symptoms pertaining to the knee disabilities, in contrast to any other disabilities that the Veteran may have.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his knee disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected knee disabilities.  The competent medical evidence of record shows that both knee disabilities are primarily manifested by pain, tenderness, weakness, and slight limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260, 5261, supra.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule where warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  

For these reasons, the Board finds that the preponderance of the evidence is against  the assignment of a rating in excess of 10 percent for either the right or left knee disability at any time during the appeal period.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of a right knee strain is denied.

An increased rating for residuals of a left knee strain is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


